Case 19-16253-amc       Doc 33    Filed 03/30/20 Entered 03/30/20 11:20:16               Desc Main
                                  Document     Page 1 of 2



                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                     PHILADELPHIA DIVISION

      In re: REBECCA LIBERTY                            )
              Debtor(s)                                 )
                                                        )   CHAPTER 13
      KINECTA FEDERAL CREDIT UNION                      )
           Moving Party                                 )   Case No.: 19-16253 (AMC)
                                                        )
         v.                                             )
                                                        )   Hearing Date: 4-28-20 at 11:00 AM
      REBECCA LIBERTY                                   )
          Respondent(s)                                 )   11 U.S.C. 362
                                                        )
      WILLIAM C. MILLER                                 )
           Trustee                                      )
                                                        )
                                                        )
                                                        )
                       MOTION FOR RELIEF FROM THE AUTOMATIC STAY

      TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

              Comes now Kinecta Federal Credit Union (“Kinecta”) filing this its Motion For Relief
      From The Automatic Stay (“Motion”), and in support thereof, would respectfully show:

              1. That on October 3, 2019, Rebecca Liberty filed a voluntary petition under Chapter 13
      of the Bankruptcy Code.

              2. This Court has jurisdiction of the Motion by virtue of 11 U.S.C. 105, 361, 362, and
      28 U.S.C. 157 and 1334.
              3. On September 18, 2015, the Debtor executed a Note And Security Agreement for the
      purchase of a 2014 Kia Sorento bearing vehicle identification number 5XYKT3A65EG471597.
      The contract was assigned to Kinecta Federal Credit Union and the Debtor became indebted to
      Kinecta in accordance with the terms of same. Kinecta Federal Credit Union is designated as
      first lien holder on the title to the vehicle and holds a first purchase money security interest in the
      vehicle. A true copy of the contract and title inquiry to the vehicle are annexed hereto as
      Exhibits A and B.



                                                      Page 1
Case 19-16253-amc      Doc 33     Filed 03/30/20 Entered 03/30/20 11:20:16              Desc Main
                                  Document     Page 2 of 2


             4. As of March 25, 2020, the Debtor’s account with Kinecta had a net loan balance of
      $10,409.92.
             5. According to the March 2020 NADA Official Used Car Guide, the vehicle has a
      current retail value of $10,794.00.
             6. The Debtor’s account is past due from September 25, 2019 to March 25, 2020 with
      arrears in the amount of $1,388.68.
             7. Kinecta Federal Credit Union alleges that the automatic stay should be lifted for cause
      under 11 U.S.C. 362(d)(1) in that Kinecta lacks adequate protection of its interest in the vehicle
      as evidenced by the following:
                     (a) The Debtor is failing to make payments to Kinecta and is failing to provide
             Kinecta with adequate protection.
                     (b) Kinecta has been unable to verify that the vehicle is insured; if the Debtor
             contests this Motion, she must provide Kinecta with proof of valid, current insurance by
             the date of the hearing.


             WHEREFORE PREMISES CONSIDERED, Kinecta Federal Credit Union respectfully
      requests that upon final hearing of this Motion, (1) the automatic stay will be terminated as to
      Kinecta to permit Kinecta to seek its statutory and other available remedies; (2) that the stay
      terminate upon entry of this Order pursuant to the authority granted by Fed.R.Bank.P., Rule
      4001(a)(3) and (3) Kinecta be granted such other and further relief as is just.




      Respectfully submitted,

      /s/ William E. Craig
      William E. Craig
      Morton & Craig LLC
      110 Marter Avenue, Suite 301
      Moorestown, NJ 08057
      Phone: 856/866-0100, Fax: 856/722-1554
      Attorney ID: 92329
      Local Counsel for Kinecta Federal Credit Union




                                                    Page 2
